Citation Nr: 1133443	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred from May 24, 2009 to May 27, 2009.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center in Lincoln, Nebraska.  The Veteran received medical treatment at a non-VA facility from May 23, 2009 to May 27, 2009.  The Board notes, that payment was authorized for treatment until the point of stability for transfer to a VA facility and in this instance a VA medical review determined that the Veteran reached a point of stability for transfer on May 24, 2009.  As such, payment was authorized for services rendered on May 23, 2009, only and any treatment received after May 23, 2009, was found to be not eligible for reimbursement.

The Veteran requested a hearing before a Veterans Law Judge at the RO in his February 2010 VA Form 9.  In November 2010, the Veteran withdrew his request for such hearing.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred from May 24, 2009 to May 27, 2009.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120; see also Zimick v.West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain Veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA. Eligible Veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non- Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725.

In this case, § 1728 is applicable in light of the fact that the Veteran is 100 percent service-connected for a psychiatric disability, permanent in nature.  See 38 U.S.C.A. § 1728(a).

The VAMC in Lincoln, Nebraska, applying § 1728, denied the Veteran's request for reimbursement from May 24, 2009 to May 27, 2009 on the grounds that the Veteran's condition had stabilized as of May 23, 2009, and, therefore, the Veteran could have been transferred to a VA facility.

The Veteran was admitted to Great Plains Regional Medical Center on May 23, 2009, for depression, suicidal thoughts, and urinary retention.  A review of the record indicates that the Veteran's symptoms continued through May 25, 2009 when the patient underwent catheterization for his urinary retention problem.  The record further indicates that the Veteran presented with depression and suicidal ideation.  The Board notes that the Veteran is diagnosed with schizophrenia and service-connected with a 100 percent disability rating for this disability.  The Board acknowledges that the record indicated that the Veteran denied any thoughts of hurting himself or others and at no time stated that he wanted to kill himself.  The Board notes, however, an interdisciplinary patient plan of care treatment report that noted that when the Veteran was admitted on May 23, 2009, there was potential for violence related to suicidal ideation, which continued through May 26, 2009.  The Veteran was discharged on May 27, 2009, and told to seek outpatient treatment with regard to both his psychological and urological disorders.  

The Board observes that in the June 2009 VA clinical review it is noted that the Veteran sought care for a service connected disability, it was an emergency, and a VA facility was not available on May 23, 2009.  This clinical review was performed by a registered nurse, but then subsequently reviewed by a VA physician in August 2009.  Upon review the physician stated in a handwritten note on the bottom of the clinical review claim form 509 that the Veteran could have been transferred to the Omaha VAMC within 24 hours of admission to Great Plains Regional Medical Center.  No explanation or rationale was provided.  Therefore, the Board finds that additional development is required.

In this regard, the Board finds that a VA physician should conduct a review of the evidence of record and provide a determination of whether the Veteran's care was emergent, whether he was stable for transfer and when, whether a VA or other Federal facility was available that could provide the necessary treatment, and whether it would have been feasible to transfer him to such a facility in this case.  A rationale or explanation should be provided for any conclusions reached.  A conclusory statement is not sufficient in this case as a medical determination is required and the basis for the medical determination must be included.  See Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  Indeed, when VA undertakes to obtain a VA opinion, or as in this case, a medical determination, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above the VA examiner's opinion is conclusory in nature because it fails to provide any rationale for the medical determination.  As such, the Board finds it necessary to remand the issue in order for an adequate medical determination to include rationale for the determination.

Additionally, it is noted in Bellezza that the Board has a responsibility to ensure that the VA physician's determination with regard to the ending point of an emergency considered the private treating physician's opinion and records.  Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  Further, the United States Court of Appeals for Veterans Claims (Court) holds that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Therefore the Board finds that the Veteran should be contacted and given the opportunity to obtain information from the private examiner who treated him during his hospitalization regarding whether and when the Veteran was stable enough to be transferred to the VAMC.

As noted above, the Veteran's claim for reimbursement of private medical expenses for treatment at a non-VA medical facility incurred from May 24, 2009 to May 27, 2009, was denied because a VA facility was feasibly available.  In this regard, the Board notes that on May 26, 2009, the Omaha VAMC was contacted to determine if there were available psychiatric beds so that the Veteran could be transferred.  Specifically, the Board notes a February 2010 letter from the Veteran's Great Plains Regional Medical Center Behavioral Health Case Manager which stated that on May 26, 2009, she contacted the Omaha VA Medical Center (VAMC) bed coordinator to check on bed availability and was informed that there were no psychiatric beds available.  As such the Veteran remained at the Great Plains Regional Medical Center.  

Unfortunately there is no evidence of record with regard to whether the Omaha VAMC was contacted prior to May 26, 2009.  The Board notes that the February 2010 statement of the case, the June 2009 decision, and the subsequent August 2009 review issued by the medical center notes that a VA facility was feasibly available and therefore the Veteran's claim was denied.  However, as noted, there is no evidence of record noting whether a VA facility was indeed feasibly available prior to May 26, 2009.  The Board further observes that the June 2009 clinical review had a notation that no beds were available, however, there is no indication as to the exact dates in which no beds were available.  Additionally, the Board notes that the inpatient treatment notes from Great Plains Regional Medical Center indicated that the VA was also contacted with regard to the Veteran's urological issues, but the VA determined that the Veteran's problem could be handled on an outpatient basis and therefore the issue of bed availability was not addressed with regard to the Veteran's nonservice-connected urological problems.  As stated above, the Veteran's claim was denied inpatient care because a VA facility was feasibly available, however as there is no evidence of record noting the status of bed availability for the dates of May 24, 2009 through May 25, 2009, the Board finds that a remand is necessary to obtain any additional records to determine whether a VA facility was feasibly available.  In this regard, any documentation regarding communication between Great Plains Regional Medical Center and the Omaha VAMC, to include records of any phone communications should be obtained.  Additionally divert status logs should be obtained from the Omaha VAMC to determine if there was a psychiatric bed available at the Omaha VAMC for the dates of May 24, 2009 through May 25, 2009.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to obtain a statement by the treating physician at Great Plains Regional Medical Center regarding the stability of the Veteran after May 23, 2009, with regard to his ability to be transferred to a VA facility.  

2. The RO should request medical records from Great Plains Regional Medical Center, to include all communications made with the Omaha VAMC from May 24, 2009 to May 27, 2009, in connection with the Veteran's treatment and feasibility of possible transfer to VA facilities.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  

3. After all available evidence has been associated with the claims file, request an examiner at the VAMC to render an opinion as to whether the Veteran was stable enough to be transferred on May 24, 2009.  The claims folder must be made available to the examiner for review.  The examiner must review the entire claims file.  A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

4. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

